DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2-3. The Action is responsive to the Applicant’s RCE, Remarks, Arguments and Amendments filed March 29, 2020. 
4. Please note claims 1, 5-7, 17-18, 21-23 and 26-28 are pending, claims 4 and 8-16 have been canceled and claims 1, and 17-18 are independent.
Priority
5. It is acknowledged that this application claims foreign priority of the People’s Republic of China Patent Application  201510390587.6 (filed June 6, 2015 in the People’s Republic of China), filed under 35 U.S.C. 119(a)-(d) and the entire contents of which is being incorporated herein by reference.
Response to Arguments
6. Applicant's arguments filed March 29, 2021 have been fully considered, please refer to discussions below -
6.1. With respect to claim 1, at Page 3, concerning the Applicant’s arguments that “the new contents obtained after comparison is extracted and screened according to access heat and the new content whose access heat meets heat requirements is pushed to the user. In other words, according to claim 1, the content pushed to the user screened of search result is not seemed a subject matter being claimed. Further, Bain’s adding only the new search results to store and Oztekin’s selecting of search result based on ranking of popularity in combination does teach comparing with previous search results in which repeated contents have been removed.
6.2. With respect to claim 1, at Pages 3-4, Applicant’s argued that, at paragraph [0025] of Bain, “… then that search result is deemed to be a new search result and is added to the result set. An output means (results set output means) is then arranged to output the result set (e.g. to a user)"; and “It can be seen that the new content is added to the result set, and output to a user. In other words, in Bain, the result sent to the user is NOT a part of content in the new content as described in claim 1, but the combination of different search results with repeated contents removed, more reference may be made to Fig. 10, 108.”, the Examiner respectfully agreed with the Applicant’s assessment of Bain with respect to the cited paragraph.
However, at Fig. 3, and [0075] through [0080], Bain teaches generating an improved query, receiving XML results, removing  duplicate result by comparing to stored nodes, and outputting the (de-duplicated) search result set. As such, the 
Therefore, the Examiner respectfully submits that Bain reasonably teaches "extracting the new content from the current search results; performing statistics of access heat of the new content in the current search results; obtaining, from the new content of the current search results, content whose access heat meets heat requirements, as content to be pushed; and pushing the content to be pushed to the user.", as required.
6.3. With respect to claim 1, at Pages 4-5, concerning the subject matter of “”performing repeatedly searches over time according to a user's same key word to obtain sequentially previous search results and current search results” Applicant’s argued that, “even if ZHUANG could be combined with Bain, a technical solution may be obtained as repeating the procedure of searching as disclosed in Bain each time, i.e., sending the combination of search results obtained by searching for different keyword strings, with repeated contents removed, to the user each time. In other words, even ZHUANG was combined with Bain, it CANNOT arrive at the technical solution defined in claim I including the limitations of "extracting the new content from the current search results; performing statistics of access heat of the new content in the current search results; obtaining, from the new content of the current search results, content whose 
The Examiner respectfully submits, as clarified above, Bai teaches extracting and outputting new search result only from the currently searched. However, Bai seems to be missing the teaching of repeatedly performing searches over a period of time, Zhuang was cited to cure the deficiency. As cited from [0065]-[0066], Zhuang seemed disclosing the teaching of repeatedly performing searches over a period of time.
Bai in view of Zhuang in combination, as a whole, teaches “performing repeatedly searches over time according to a user's same key word to obtain sequentially previous search results and current search results".
6.4. With respect to claim 1, at Pages 5-6, the Applicant argued that “Oztekin involves obtaining a set of ordered complete queries according to a partial search query. URLs identified by analyzing click-through statistics or re-ranked based on the search requestor's interest profile are sent to the search requestor in addition to the set of ordered complete queries”, the Examiner respectfully submits that Oztekin’s teaching on a predefined threshold percentage of the time may be called "globally popular URLs" is as an equivalent to performing statistics of access heat of the search content.
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.1. Claim1, 5-7, 17-18, 21-23 and 26-28 are rejected under 35 U.S.C. §103 as being unpatentable over 
Bain: “IMPROVED SEARCH ENGINE”, (United States Patent Application Publication US 2011/0055191 A1, filed April 10, 2013  and published March 3, 2011), in view of 
ZHUANG et al.: “SYSTEMS AND METHODS FOR KEYWORD SUGGESTION”, (United States Patent Application Publication US 20150254714 A1, filed April 10, 2014 and published September 10, 2015, hereafter “ZHUANG”), and further in view of
Oztekin: “SYSTEM AND METHOD FOR PERSONALIZING QUERY SUGGESTIONS BASED ON USER INTEREST PROFILE”, (United States Patent Application Publication US 2014/0108445 A1, filed April 10, 2013  and published April 17, 2014).

As per claim 1, concerning a method for pushing search results, wherein the method comprises performing repeatedly searches over time according to a user's same key word to obtain sequentially previous search results and current search results.
Bain teaches the method for pushing search results, wherein the method comprises performing real-time searches according to a user's key word to obtain sequentially previous search results and current search results (See [0007], [0010] and [0028], a user enters a query into a web search engine, e.g. by the use of key words, the web search engine examines its index and provides a listing of best matching web pages according to its criteria, when the first search result is determined to be a new result (i.e. it is not a duplicate) and is added to the results set, the processing means (de-duplication means) may be arranged to add the one or more data items of the first search result to the stored data set and this ensures that as further search results are received they are compared against the data items of all the previous search results to have been received thereby improving the efficiency of the system. Here searching on web engine is a real-time search. In determining new result teaches obtaining previously searched result without being added, and further, the stored data set is the result of searches previously performed and indexing of data teaches data being searched sequentially).
Bain does not explicitly teach the searches were performed repeatedly over time 
However, ZHUANG teaches performing searches repeatedly over time according to the user’s same keyword (See [0065]-[0066], an URL is visited (searched) a number of times over a period of time and  a repeated search for a same keyword may not result the same URL search result).
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s application was filed to combine the teaching of ZHUANG with Bain reference because ZHUANG is dedicated providing automatic keyword and category suggestion to online advertising system, and Bain is dedicated to generating a plurality of search strings comprising combinations of search terms, and the combined teaching would have enabled Bain to apply ZHUANG’s teaching on selecting more effective keywords based on relevancy to document(s) and appearance frequency of the keywords for improving searching efficiency.
Bain in view of ZHUANG further teaches:
removing repeated contents from the previous search results (See Bain: [0023], the search engine of the first aspect of the invention may also be conveniently combined with a de-duplication engine which is arranged to remove duplicate search results that are returned as a result of the generated search query; and when the first search result is determined to be a new result (i.e. it is not a duplicate) and is added to the results set. Here adding only the new search result also teaches removing repeated 
determining that the current search results have new content as compared with the previous search results (See Bain: Fig. 3, [0025] and [0075] through [0080], where at least some of the content in the stored data set does not match the search result then that search result is deemed to be a new search result and is added to the [stored] results set. Here the matching is the comparing; and generating an improved query, receiving XML results, removing  duplicate result by comparing to stored nodes, and outputting the (de-duplicated) search result set. As such, the previously search result was consulted for duplicated in the currently search result, however, the previously search result was not included in the search result output for returning to the user), and 
extracting the new content from the current search results (See Bain: [0025], where at least some of the content in the stored data set does not match the search result then that search result is deemed to be a new search result and is added to the [stored] results set. Here the deemed new search result is the extracted).
Though Bain under Bain in view of ZHUANG teaches extracting new search result as new content to the stored search result set, Bain does not explicitly teach performing statistics of access heat of the new content in the current search results.
On the other hand, as an analogous art on performing query search and managing search results, Oztekin teaches performing statistics of access heat of the new content in the current search results (See [0112], URLs associated with search query are 
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s application was filed to combine the teaching of Oztekin with Bain in view of ZHUANG reference because Oztekin is dedicated to providing more complete query suggestions meeting searching performance criteria and Bain is dedicated to indexing search result separately for allowing both unconventional and database (structured) engine to search conveniently, ZHUANG is dedicated providing automatic keyword and category suggestion to online advertising system and the combined teaching would have provided Bain with more focused and more accurate search result for producing more efficient indexes to improve the efficiency of both conventional or unconventional search engines.
Bain in view of ZHUANG, and further in view of Oztekin further teaches the following:
obtaining, from the new content of the current search results (See Bain: [0025], where at least some of the content in the stored data set does not match the search 
content whose access heat meets heat requirements, as content to be pushed (See Oztekin: [0112], URLs associated with search query are identified by analyzing click-through statistics on search results produced when a query is processed. Further, the URLs of search results that were historically selected more than a predefined threshold percentage of the time may be called "globally popular URLs." Here the URLs having selected percentage above a predefined threshold of the time teaches meeting the requirement and selected teaches pushed); and
pushing the content to be pushed to the user (See Oztekin: [0112], a set of identified globally popular URLs, in terms of predefined threshold, are re-ranked and determined if any of the re-ranked URLs qualify for being returned to the user, the requestor).

As per claim 5, Bain in view of ZHUANG, and further in view of Oztekin teaches the method according to claim 1, wherein previous search result comprise a first search result (See Bain: [0025], where at least some of the content in the stored data set does not match the search result then that search result is deemed to be a new search result and is added to the [stored] results set; and Oztekin: [0112], identifying only URLs (i.e., the URLs of search results) that were historically selected more than a predefined 

As per claim 6, Bain in view of ZHUANG, and further in view of Oztekin teaches the method according to claim 1, wherein the performing statistics of access heat of the new content in the current search results comprises at least one of the following operations:            performing statistics of a click rate of the new content in the current search results (See Bain: [0025], where at least some of the content in the stored data set does not match the search result then that search result is deemed to be a new search result and is added to the [stored] results set; and Oztekin: [0112], search results for a particular complete query includes a URL having a high click through rate);            performing statistics of a read stay average duration upon reading the new content in the current search results (See Oztekin: [0034], the query log data includes selection duration (amount of time between user selection of a URL link in the search results and user exiting from the search results document or selecting another URL link in the search results). 

As per claim 7, Bain in view of ZHUANG, and further in view of Oztekin teaches the method according to claim 1, wherein the obtaining, from the new content of the current search results, content whose access heat meets heat requirements, as content 

As per claims 17 and 21-23, the claims recite an apparatus, comprising one or more processors, a memory and one or more programs stored in the memory and configured to execute (See ZHUANG: ABSTRACT, a system includes a non-transitory processor-readable storage medium comprising a set of instructions and a processor in communication with the storage medium is configured to execute the set of instructions) the operations as the steps of the methods respectively recited in claims 1 and 5-7 and rejected under 35 U.S.C. § 103 as being unpatentable over Bain, in view of ZHUANG and further in view of Oztekin, above.
Accordingly, claims 17, and 21-23 are rejected along the same rationale that rejected claims 1 and 5-7, respectively.


Accordingly, claims 18, and 26-28 are rejected along the same rationale that rejected claims 1 and 5-7, respectively.
References
8.1. The prior art made of record: 
   C. U.S. Patent Application Publication US-20140108445-A1.
   D. U.S. Patent Application Publication US-20110055191-A1.
   G. U.S. Patent Application Publication US-20150254714-A1
8.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
  A. U.S. Patent US-8515816-B2.
  B. U.S. Patent US-7693836-B2.
  E. U.S. Patent Application Publication US-20150178807-A1.
F. U.S. Patent Application Publication US-20160034555-A1
  U. CHURCH et al.: "Mobile Information Access: A Study of Emerging Search Behavior on the Mobile Internet", ACM Transactions on the Web, Vol. 1, No. 1, Article 4, Publication date: May 2007.
  V.  Cho et al.: "Impact of Search Engines On Page Popularity", WWW2004, May 17–22, 2004, New York, New York, USA. ACM 158113844X/04/0005.
Conclusion
9.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
9.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 10, 2021